



Exhibit 10.1




CONSENT AGREEMENT


THIS CONSENT AGREEMENT (this “Agreement”) is made and entered into as of
December 17, 2017 (the “Effective Date”), by and among Gaming and Leisure
Properties, Inc. (“GLPI”), Gold Merger Sub, LLC, a Delaware limited liability
company (“Pinnacle Landlord”), PA Meadows, LLC, a Delaware limited liability
company, a wholly owned subsidiary of GLPI (together with its wholly owned
subsidiaries, WTA II, Inc. and CCR Pennsylvania Racing, Inc., “Meadows
Landlord”), Penn National Gaming, Inc., a Pennsylvania corporation (“Penn”), PNK
Development 33, LLC, a Delaware limited liability company and wholly owned
subsidiary of Pinnacle (“Meadows Tenant”), Pinnacle Entertainment, Inc.
(“Pinnacle”) and Pinnacle MLS, LLC, a Delaware limited liability company and
wholly owned subsidiary of Pinnacle (“Pinnacle Tenant”). Each of foregoing
persons is referred to individually as a “Party” and collectively as the
“Parties”. Unless otherwise specified herein, capitalized terms used herein and
not otherwise defined shall have the respective meanings set forth in the
Agreement and Plan of Merger, dated as December 17, 2017, by and among Pinnacle,
Penn and Franchise Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Penn (“Merger Sub”), a copy of which is attached as Exhibit A
hereto.
RECITALS
A.    Pinnacle Landlord, as the landlord, and Pinnacle Tenant, as the tenant,
are party to that certain Master Lease, dated as of April 28, 2016 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Pinnacle
Lease”).
B.    Pursuant to and subject to the terms and conditions of the Merger
Agreement, Penn, Pinnacle and Merger Sub have agreed that Merger Sub will merge
with and into Pinnacle, with Pinnacle surviving the Merger as a wholly owned
subsidiary of Penn.
C.    The United States Federal Trade Commission is expected to issue a Decision
and Order in connection with its review of the Merger (the “FTC Order”);
D.    In connection with the expected FTC Order, Boyd Gaming Corporation, a
Nevada corporation (“Boyd”) and Boyd TCIV, LLC a Nevada limited liability
company and wholly owned subsidiary of Boyd (“Purchaser”) have agreed to acquire
the outstanding membership interests of certain subsidiaries of Pinnacle (the
“Divestiture Transaction”) pursuant to the Membership Interest Purchase
Agreement (the “Divestiture Agreement”), dated as of the date hereof, a copy of
which is attached as Exhibit B hereto.
E.    In connection with the Divestiture Transaction, Pinnacle Landlord has
agreed to purchase (the “Belterra Park Real Estate Purchase and Sale”) ownership
interests in the real estate of the casino and racetrack located at 6301 Kellogg
Rd, Cincinnati, OH 45230 (commonly known as Belterra Park) from PNK (Ohio), LLC,
a limited liability company organized under the laws of the state of Ohio
(“Belterra Park”), pursuant to a purchase and sale agreement (“Belterra Park
Real Estate Sale Agreement”), dated as of the date hereof, a copy of which is
attached as Exhibit C hereto.










--------------------------------------------------------------------------------






F.    In connection with and subject to the completion of the Divestiture
Transaction and the Belterra Park Real Estate Purchase and Sale, Landlord and
Purchaser intend to enter into a Master Lease Agreement (the “Boyd Master
Lease”) pursuant to which Purchaser will lease certain real estate from Pinnacle
Landlord, in the form attached hereto as Exhibit D.
G.    In connection with and subject to the completion of the Merger, Pinnacle
Landlord has also agreed to purchase, and Penn and Plainville Gaming and
Redevelopment, LLC have agreed to sell (the “Plainridge Park Real Estate
Purchase and Sale”), ownership interests in the real estate of the casino and
racetrack located at 301 Washington St., Plainville, MA 02762 (commonly known as
Plainridge Park Casino), which real estate will then be leased to Pinnacle
Tenant pursuant to the Pinnacle Lease Amendment, pursuant to a purchase and sale
agreement (the “Plainridge Park Real Estate Sale Agreement”), dated as of the
date hereof, a copy of which is attached as Exhibit E hereto.
H.    In connection with and subject to the completion of the Merger, the
Divestiture Transaction and the Boyd Master Lease, Penn, Pinnacle, Pinnacle
Tenant and Pinnacle Landlord desire to amend the Pinnacle Lease pursuant to a
Fourth Amendment to Master Lease (the “Pinnacle Lease Amendment,” and
collectively with the Boyd Master Lease, the “New Leases”), in the form attached
hereto as Exhibit F which amendment, among other things, reflects the
Divestiture Transaction, the Plainridge Park Real Estate Purchase and Sale, and
provides for an increase to Pinnacle Tenant’s rent obligations (adjusted for the
aforesaid transactions).
I.    Penn, GLPI, Pinnacle Landlord, Boyd and Purchaser are entering into,
concurrently with this Agreement, a Master Lease Commitment and Rent Allocation
Agreement (the “New Leases Commitment Agreement”), a copy of which is attached
as Exhibit G (which, together with all other documents referred to in
Exhibits C‑G, collectively, the “Transaction Documents”), setting forth certain
agreements and understandings of the parties thereto with respect to the New
Leases and related matters.
J.    Penn, Pinnacle and Pinnacle Tenant desire to obtain the consent of
Pinnacle Landlord to the Divestiture Transaction and certain other matters as
expressly set forth herein and Pinnacle Landlord is willing to consent to the
same, upon the terms and conditions set forth in this Agreement.


AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby confirmed and acknowledged, the Parties hereto
agree as follows:
1.Consent and Execution.


(a)    
(i) Subject to the satisfaction of the Pinnacle Lease Amendment Conditions and
the Boyd Lease Conditions (each as defined in the New Leases Commitment
Agreement), Pinnacle Landlord hereby consents to the Divestiture Transaction.




2

--------------------------------------------------------------------------------





(ii) In the event that an Excluded Company or Excluded Companies (as defined in
the Divestiture Agreement) is or are to be purchased by a Discretionary
Replacement Purchaser pursuant to Section 10.01(b) of the Divestiture Agreement,
Pinnacle Landlord hereby consents to the Divestiture Transaction as revised to
incorporate such purchase provided that such Discretionary Replacement Purchaser
has executed and delivered a lease substantially in the form of the Pinnacle
Lease with rent payments determined in accordance with the New Leases Commitment
Agreement.
(iii) In the event that (A) the Divestiture Agreement is terminated in
accordance with Section 11.01(d) - 11.01(k) thereof, (B) such termination is
effected (I) in the manner contemplated by and subject to the terms and
conditions existing in the Divestiture Agreement in the form attached hereto
(and not in any amendment thereof to the extent such amendment impacts such
termination rights) and (II) at a time when there has not been a Company
Material Adverse Effect as defined in the Divestiture Purchase Agreement, (C) a
Discretionary Replacement Purchaser has executed and delivered a lease
substantially in the form of the Pinnacle Lease that provides for the leasing of
all property contemplated to be leased by the Boyd Master Lease with rent
payments determined in accordance with the New Leases Commitment Agreement, and
(D) the Adjusted Revenue to Rent Ratio (as such terms are used in the Pinnacle
Lease) at inception of the lease referred to in the preceding clause (C) is
equal to or greater than 1.8:1, Pinnacle Landlord hereby consents to the
divestiture to such Discretionary Replacement Purchaser of all of the assets and
property that were contemplated to be purchased by Boyd pursuant to the
Transaction Documents.
(iv) Provided that Belterra Park will be added as a leased property under the
Pinnacle Lease in accordance with the New Leases Commitment Agreement as if it
were an Excluded Company Property under such agreement, Pinnacle Landlord hereby
consents to a hold-separate of, or similar arrangement with respect to, all four
(and not less than all four) of the Divestiture Subsidiaries (or the entirety of
their assets and operations) that may be required by regulators as a condition
to any necessary approval to facilitate completion of the Merger pending the
divestiture of the Divestiture Subsidiaries (or their assets and operations).
(b)    In the event that an Excluded Company or Excluded Companies (as defined
in the Divestiture Agreement) is or are to be purchased pursuant to Section
10.01(b) of the Divestiture Agreement or the Divestiture Agreement is terminated
in accordance with Section 11.01(d) - 11.01(k) thereof, Pinnacle Landlord hereby
agrees that it shall not unreasonably withhold, condition or delay its consent
to (i) divestitures to replacement purchasers for the Excluded Company or
Excluded Companies, or for all of the assets and property that had been
contemplated to be acquired by Boyd, that are reputable and experienced gaming
operators but do not meet the definition of Discretionary Replacement Purchaser
or (ii) hold-separate or similar arrangements that are required by regulators as
a condition to any necessary approval to facilitate completion of the Merger
pending identification of a permanent divestiture buyer; provided that it is
understood and agreed that (A) it shall be deemed reasonable for Pinnacle
Landlord to withhold its consent if such replacement purchaser or alternative
arrangements, in the aggregate and taking into account any concessions or
binding assurances proffered by Penn to GLPI, would reasonably be expected to
adversely affect the accretion or other economic benefits that GLPI anticipates
from the Transactions as of the date hereof, including any adverse impact
reasonably anticipated due to the experience or financial condition of any
proposed






3

--------------------------------------------------------------------------------





replacement purchaser, and (B) with respect to a hold -separate or similar
arrangement meeting the requirements of clause 1(a)(iv) such consent has been
hereby granted.
(c)    The Parties agree that upon the closing of the Transactions, (i) a
Guaranty of Lease, substantially in the form of Exhibit H attached hereto, will
be entered into by Penn guaranteeing the obligations of Meadows Tenant under
that certain Lease, dated as of September 9, 2016 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Meadows Lease”) between
Meadows Landlord, as landlord, and Meadows Tenant, as tenant, (ii) the
requirements of Section 12.1.2.3 of the Meadows Lease will be deemed satisfied
with no further action by any person, and (iii) a Guaranty of Lease,
substantially in the form of Exhibit I attached hereto, will be entered into by
Penn guaranteeing the obligations of Pinnacle Tenant under the Pinnacle Lease as
amended by the Pinnacle Lease Amendment and the requirements of Section
22.2(iii)(w)(2), along with any related requirements set forth in Section
22.2(iii), of such lease will be deemed satisfied with no further action by any
person.
(d)    For purposes hereof, “Discretionary Replacement Purchaser” means a
purchaser that meets all of the following requirements:  (a) such purchaser has
at least five (5) years of experience (directly or through one or more of its
Subsidiaries) operating or managing casinos with revenues in the immediately
preceding fiscal year of at least Seven Hundred Fifty Million Dollars
($750,000,000) that is not in the business, and that does not have an Affiliate
in the business, of leasing properties to gaming operators; (b) such purchaser
(directly or through one or more of its Subsidiaries) is licensed or certified
by each gaming authority with jurisdiction over any portion of the Leased
Property as of the date of any proposed assignment or transfer to such entity
(or will be so licensed upon its assumption of the applicable lease); (c) such
purchaser is Solvent, and, if such purchaser has a Parent Company, the Parent
Company of such purchaser is Solvent, and (d) (x) the Parent Company of such
purchaser or, if such purchaser does not have a Parent Company, such purchaser,
has sufficient assets so that, after giving effect to its assumption of Tenant’s
obligations hereunder or the applicable assignment (including pursuant to a
Change in Control under Section 22.2(iii)(x) or Section 22.2(iii)(y)), its
Indebtedness to EBITDA Ratio on a consolidated basis in accordance with GAAP is
less than 8:1 on a pro forma basis based on projected earnings and after giving
effect to the proposed transaction or (y) an entity that has an investment grade
credit rating from a nationally recognized rating agency with respect to such
entity’s long term, unsecured debt has provided a Guaranty. Solely for purposes
of this paragraph 1(d), capitalized terms have the meanings ascribed to them in
the Pinnacle Lease and Section references are to Sections of the Pinnacle Lease.
(e)    The Parties acknowledge that Pinnacle Landlord’s execution and delivery
of the Pinnacle Lease Amendment is conditioned on the Plainridge Park Real
Estate Purchase and Sale occurring substantially simultaneously with the
Divestiture Transaction. The Parties further acknowledge that, pursuant to the
Plainridge Park Real Estate Sale Agreement, Pinnacle Landord has certain
termination rights as set forth therein, which if exercised would result in the
failure of such condition to the execution and delivery by Pinnacle Landlord of
the Pinnacle Lease Amendment. Notwithstanding the foregoing, the Parties hereby
agree that:
(i)
in the event the conditions to the Divestiture Transaction (or any replacement
transaction consented to by Pinnacle Landlord pursuant hereto) are anticipated
to







4

--------------------------------------------------------------------------------







be satisfied prior to the conditions to the Plainridge Park Real Estate Purchase
and Sale under circumstances that do not permit Pinnacle Landord to terminate
the Plainridge Park Real Estate Sale Agreement pursuant to the terms thereof,
Penn, GLPI and Pinnacle Landlord will cooperate to (x) revise the Pinnacle Lease
Amendment as necessary to permit the Divestiture Transaction to be consummated
within the timeframe required by Section 4.01 of the Divestiture Agreement and
(y) prepare a further form of amendment to the Pinnacle Lease to be utilitzed in
connection with the consummation of the Plainridge Park Real Estate Purchase and
Sale and amend the Plainridge Park Real Estate Sale Agreement accordingly;
provided, in all cases, that (A) GLPI reasonably believes that the Plainridge
Park Real Estate Purchase and Sale will be able to be consummated within 90 days
of the Divestiture Transaction; (B) each Party shall use its commercially
reasonable best efforts to ensure that the Plainridge Park Real Estate Purchase
and Sale so occurs as soon as possible following consummation of the Divestiure
Transaction; and (C) the revised Pinnacle Lease Amendment pursuant to clause (x)
above shall provide for the payment to Pinnacle Landlord of all amounts
necessary to ensure the same economic effect to GLPI and Pinnacle Landord as if
the Plainridge Real Estate Purchase and Sale, Pinnacle Lease Amendment and
Divestiture Transaction were consummated substantially contemporaneously as
contemplated by the Parties as of the date hereof; and
(ii)
in the event GLPI reasonably believes that the Plainridge Park Real Estate
Purchase and Sale will not be able to be consummated within 90 days of the
Divestiture Transaction (or any replacement transaction consented to by Pinnacle
Landlord pursuant hereto), or if Pinnacle Landlord exercises its termination
rights under the Plainridge Park Real Estate Sale Agreement pursuant to the
terms thereof, then, in either case, Penn, GLPI and Pinnacle Landlord will
cooperate to revise the Pinnacle Lease Amendment as necessary to permit the
Divestiture Transaction to be consummated within the timeframe required by
Section 4.01 of the Divestiture Agreement; provided, that such revised Pinnacle
Lease Amendment shall provide for the payment to Pinnacle Landlord of all
amounts necessary to ensure the same economic effect to GLPI and Pinnacle
Landord as if the Plainridge Real Estate Purchase and Sale, Pinnacle Lease
Amendment and Divestiture Transaction were consummated substantially
contemporaneously as contemplated by the Parties as of the date hereof.

2.Performance of Subsidiaries.


Each of GLPI, Penn and Pinnacle agrees that it shall cause, and be responsible
for, the performance of any of its Subsidiaries party hereto of their
obligations hereunder.
3.No Implied Waivers. The Parties hereto acknowledge and agree that except as
provided herein, this Agreement shall not be construed as a waiver, release, or
relinquishment by Pinnacle Landlord or Pinnacle Tenant of any of its respective
rights and privileges under the Pinnacle Lease.




5

--------------------------------------------------------------------------------







4.Representations by the Parties.


Each Party hereto represents and warrants to each other Party hereto as to
itself as of the date hereof:
(i)Such Party is duly organized, validly existing and in good standing under the
laws of its state of organization and has full power, authority and legal right
to execute and deliver and to perform and observe the provisions of this
Agreement.


(ii)This Agreement has been, and upon the execution thereof, such of the
Exhibits as are to be executed by such Party in connection with the
Transactions, will have been, duly authorized, executed and delivered by such
Party, and will constitute (assuming the due authorization, execution and
delivery by the other parties thereto) the valid and binding obligations of such
Party enforceable against it in accordance with their respective terms subject,
as to enforcement, to (a) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereinafter in effect affecting creditors’
rights generally and (b) general principles of equity.


(iii)No consent, order, permit, license, approval or other authorization of, or
registration, declaration or filing with, any Governmental Entity is required
for the due execution and delivery of this Agreement by such Party.


(iv)The execution and delivery of this Agreement will not result in (A) a breach
or violation of (1) any federal, state, county, municipal or other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees or
injunctions of any governmental authority affecting or binding upon such Party
or its business (including without limitation any permits, licenses,
authorizations or regulations relating to thereto); (2) such Party’s
organizational documents; or (3) any agreement or instrument to which such Party
is party to or by which it is bound, where such breach or violation would have a
material adverse effect on the business, operations or prospects of such Party;
or (B) the acceleration of any material obligation of such Party.


5.Costs. Except as may be provided in this Agreement or any Transaction
Document, each Party shall bear its own costs for this Agreement and the
Transactions.


6. SEC Filings. Penn and Pinnacle agree to use commercially reasonable efforts
to provide GLPI with a reasonable opportunity to review and comment on the
preliminary Form S-4, the Joint Proxy Statement/Prospectus and any amendments or
supplements thereto in advance of filing with the SEC and consider in good faith
the incorporation of any changes reasonably proposed by GLPI with respect
thereto.


7.Miscellaneous Provisions.






6

--------------------------------------------------------------------------------





(a)Successors and Assigns. The terms, covenants, and conditions hereof shall
inure to the benefit of and be binding upon the respective Parties hereto, their
successors, and permitted assigns.


(b)Notices. Notices to the Parties to this Agreement shall be in writing and
shall be given to the addresses set forth below or to any other address
designated in writing by the appropriate Party:


If to GLPI,
Pinnacle Landlord or
Meadows Landlord:
c/o Gaming and Leisure Properties, Inc.

845 Berkshire Blvd.
Wyomissing, Pennsylvania 19610
Attention: Chief Executive Officer
Facsimile: (610) 401-2901


with a copy to:
Goodwin Procter LLP

620 Eighth Avenue
New York, NY 10018-1405
Attention: Yoel Kranz, Esq.
Facsimile: (212) 355-3333


If to Penn:
Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200
Wyomissing, Pennsylvania 19610
Attention: General Counsel
Facsimile: (610) 373-4966
E-mail: Carl.Sottosanti@pngaming.com


with a copy to:                Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York New York 10019
Attention: Daniel A. Neff
Gregory E. Ostling
Facsimile: (212) 403-2000
E-mail: DANeff@wlrk.com
GEOstling@wlrk.com


If to Pinnacle,
Pinnacle Tenant or
Meadows Tenant:
c/o Pinnacle Entertainment, Inc.

3980 Howard Hughes Parkway
Las Vegas, NV 89169
Attention: General Counsel
Facsimile: (702) 541-7773
E-mail: Donna.Negrotto@pnkmail.com












7

--------------------------------------------------------------------------------





with a copy to:    
Skadden, Arps, Slate, Meagher & Flom LLP
 
Four Times Square
 
New York, NY 10036
 
Attention: Stephen F. Arcano
 
                       Neil P. Stronski
 
Facsimile: (212) 735-2000
 
E-mail: stephen.arcano@skadden.com
 
                       neil.stronski@skadden.com
 
 
 
 



(c)Counterparts. This Agreement may be executed in any number of counterparts
and by different Parties to this Agreement in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of a signature page to this Agreement via telephone facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement. Subject to the other provisions hereof, this
Agreement shall become effective when each of the Parties has received a
counterpart of this Agreement executed by the other Parties to this Agreement or
a copy of such executed Agreement signed in counterpart.


(d)Amendment. Any alteration, change or modification of or to this Agreement, in
order to become effective, must be made in writing and in each instance signed
on behalf of each Party.


(e)Severability. If any term, provision, condition or covenant of this Agreement
or its application to any Party or circumstances shall be held, to any extent,
invalid or unenforceable, the remainder of this Agreement, or the application of
the term, provision, condition or covenant to persons or circumstances other
than those as to whom or which it is held invalid or unenforceable, shall not be
affected, and shall be valid and enforceable to the fullest extent permitted by
law.


(f)Integration. This Agreement contains the entire understanding among the
Parties relating to the matters set forth herein. All prior or contemporaneous
agreements, understandings, representations and statements with respect to the
subject matters hereof, whether direct or indirect, oral or written, are merged
into and superseded by this Agreement, and shall be of no further force or
effect.


(g)Cooperation of Parties. Each of the Parties agree to sign any other and
further instruments and documents and take such other actions as may be
reasonably necessary or proper in order to accomplish the intent of this
Agreement and the Transactions, so long as the terms thereof are fully
consistent with the terms of this Agreement.


(h)Specific Performance. Each Party acknowledges and agrees that each other
Party hereto would be irreparably injured by a breach of this
















8

--------------------------------------------------------------------------------









Agreement and that monetary remedies would be inadequate to protect a
non-breaching Party against any actual or threatened breach of this Agreement.
Accordingly, each Party agrees that a non-breaching Party shall be entitled to
equitable relief, including, without limitation, an injunction or injunctions
(without the proof of actual damages) to prevent breaches or threatened breaches
of this Agreement and/or to compel specific performance of this Agreement, and
that no Party shall oppose the granting of such relief on the grounds that such
other Party is not entitled to be granted equitable relief as a remedy
hereunder. Each Party agrees that it shall waive any requirement for the
security or posting of any bond in connection with any such remedy and that any
such equitable remedies shall not be deemed to be the exclusive remedy for
actual or threatened breaches of this Agreement but shall be in addition to all
other remedies available at law or in equity to such Party. In any action to
enforce the terms of this Agreement, the prevailing Party shall be entitled to
recover its reasonable attorney’s fees and costs in the event that it is
determined that the non-prevailing Party breached this Agreement.


(i)Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without giving
effect to the principles of conflicts of laws thereof (except for Section 5-1401
and Section 5-1402 of the General Obligations Law of the State of New York).
Venue for any action to enforce the provisions of this Agreement shall be
properly laid in any state or federal court in the Borough of Manhattan of the
City of New York. Each Party hereby (a) irrevocably and unconditionally submits
to the jurisdiction of any state or federal court sitting in Borough of
Manhattan of the City of New York with respect to all actions and proceedings
arising out of or relating to this Agreement, (b) agrees that all claims with
respect to any such action or proceeding may be heard and determined in such
state or federal court, (c) irrevocably and unconditionally waives any objection
to the laying of venue of any such action or proceeding in any such court and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim that any such action or proceeding brought in any such court has been
brought in an inconvenient forum, (d) agrees that service of any process,
summons, notice or document delivered by hand or sent by U.S. registered mail to
such party’s address set forth above shall be effective service of process for
any action or proceeding brought against such party in any such court, and (e)
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.


(j)Construction. This Agreement has been negotiated and prepared by the Parties
and their respective counsel, and should any provision of this Agreement require
judicial interpretation, the court interpreting or construing the provision
shall not apply the rule of construction that a document is to be construed more
strictly against one Party.


(k)Exhibits. The following Exhibits are attached hereto and incorporated herein
by this reference:
















9

--------------------------------------------------------------------------------













Exhibit A
-
Exhibit B
-
Exhibit C
-
Exhibit D
-
Exhibit E
-
Exhibit F
-
Exhibit G
-
Exhibit H
-
Exhibit I
-
 
 







[Signature Page Follows]


















10

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement
effective as of the date first above written.
GAMING AND LEISURE PROPERTIES, INC.:


By: /s/ William J. Clifford
Name: William J. Clifford    
Title: Senior Vice President, Chief Financial Officer and Treasurer


GOLD MERGER SUB, LLC:


By: /s/ William J. Clifford
Name: William J. Clifford
Title: Vice President and Treasurer


PA MEADOWS, LLC:


By: /s/ William J. Clifford
Name: William J. Clifford
Title:     Vice President and Treasurer


WTA II, INC.:


By: /s/ William J. Clifford
Name: William J. Clifford
Title:     Vice President and Treasurer


CCR PENNSYLVANIA RACING, INC.:


By: /s/ William J. Clifford
Name: William J. Clifford
Title:     Vice President and Treasurer


















[Signature Page to Consent Agreement]




--------------------------------------------------------------------------------





    
PENN NATIONAL GAMING, INC.:


By: /s/ Timothy J. Wilmott______
Name: Timothy K. Wilmott
Title: Chief Executive Officer


















































































[Signature Page to Consent Agreement]




--------------------------------------------------------------------------------









PINNACLE ENTERTAINMENT, INC.:




By: /s/ Anthony M. Sanfilippo
Name: Anthony M. Sanfilippo
Title: Chief Executive Officer


PINNACLE MLS, LLC:




By: /s/ Carlos A. Ruisanchez
Name: Carlos A. Ruisanchez    
Title: President and Secretary


PNK DEVELOPMENT 33, LLC:




By: /s/ Carlos A. Ruisanchez
Name: Carlos A. Ruisanchez
Title: President and Secretary






































[Signature Page to Consent Agreement]




--------------------------------------------------------------------------------









    
EXHIBIT A


EXHIBIT B


EXHIBIT C


EXHIBIT D


EXHIBIT E


EXHIBIT F


EXHIBIT G


EXHIBIT H


EXHIBIT I
















